Title: To James Madison from Payton Gay, 20 December 1814
From: Gay, Payton
To: Madison, James


        
          Sir
          Boston Decr 20th. 1814.
        
        Having had the honour of an introduction to you, some time since, I presume on the ground of personal acquaintance, and my zealous attachment to your wise and able administration, to solicit an appointment in your army. I have ever been devoted to the cause of my Country from the earliest dawn of my reason, and at the age of eighteen, bore a Commission in the military service of the United States, then under the command of General Washington. But, Sir, the real interests, and permanent

establishment of the Union, have continually occupied the warmest feelings of my heart. Although, for some years past, my mercantile pursuits, have prevented me from entering into all the nice speculations of the politician, I have undeviatingly looked on you as the grand key-stone of our Confederacy, and my best exertions have never been wanting, when misguided or designing men have attempted to shake the arch of Union. I am now anxious to take an active part in the war, in which we are now so honorably and righteously engaged, and to assist in bringing it to a termination, which will crown you, with eternal glory, and our Country with as lasting honour and happiness. Sir, the nefarious conduct of a Faction in the Eastern States, has excited my indignation; and their base attempts to impede your wise and efficient measures, must be zealously opposed by every sincere lover of American independance. I have addressed your Secretary at war on the subject which I now introduce to your attention. But, apprehensive lest, in the multiplicity of applications, not better supported, mine might escape his memory, I venture to present this, my honest and ardent offer of service. My motives are entirely disinterested; for my fortune is independent, and I have many ties of the most endearing nature, that would indissolubly attach a less zealous spirit to the comforts of domestic life. Part of my property, to a very considerable amount, has been devoted to the filling up of one of your loans. I mention this circumstance, more to evince my disinterestedness, than my Zeal; for, the first I can conveniently spare, the last, I am willing to prove with the last drop of my blood. Thus situated, I hope I shall not be deemed presumptuous if I ask for the command of a regiment. My pretensions are supported by Letters recommendatory from Jesse Putnam Esq to the Hon Samuel Dana, Aaron Hill Esq to Adjutant and General inspector, D Parker Esq. Hon. William Gray Esq to the Hon. Richard Cutts, Esq—General Dearborn to the Hon James Munroe, Esq. Hon. Ebener Seaver to James Munroe Esq. the Hon. Timothy Fuller Esq to the Hon. J.B. Varnum Esq; and many other gentlemen of the first respectability in this part of the Country. Mr Seaver, my very particular friend, mentions with deep concern, that he had the honour of an interview with you in your chambers when you were indisposed. I hope, from this instance of your condescension and confidence, to derive much advantage from his recommendation. The annunciation of the return of your health, must fill the heart of every true American with sincere pleasure, and call for the earnest expressions of Gratitude to Almighty God. May that health be long preserved, and late, very late be the day, when our Country shall be deprived of its ablest counsellor, its much faithful friend, and its brightest ornament!
        Permit me, Sir, to conclude, by assuring you of my perfect reliance on the propriety of your decision on my request. Should my services be deemed more necessary in some other station, than the one I have solicited,

I humbly beg you to dispose of them, and of my fortune in the manner you may, in your great wisdom, think most conducive to the publick good. I have the honour to be, Sir, Your most devoted servant,
        
          Payton Gay.
        
      